Hurlbutt, J.E, and Gorski, J. (dissenting).
We respectfully dissent and would affirm the order granting defendant’s motion for summary judgment dismissing the complaint. We agree with Supreme Court that defendant established as a matter of law that its negligence was not a proximate cause of plaintiffs skin necrosis or the formation of an abscess on plaintiffs hip. It is undisputed that, as a result of the accident, plaintiffs wheelchair incurred irreparable damage and had to be replaced. The record establishes, however, that plaintiff sustained only minor soft tissue injuries that do not qualify as a serious injury within the meaning of Insurance Law § 5102 (d) and § 5104 (a). The record further establishes that the skin necrosis and abscess, which did not appear until approximately two months after the accident, were not related to any injury plaintiff sustained in the accident, but rather were caused by an ill-fitting replacement wheelchair. We must therefore conclude that, although the issue of proximate cause is ordinarily “for the fact finder to resolve,” here the ill-fitting replacement wheelchair constituted an “independent intervening [occurrence] which operatefd] upon but [did] not flow from the original negligence” (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980], rearg denied 52 NY2d 784 [1980]; see Ventricelli v Kinney Sys. Rent A Car, 45 NY2d 950 [1978], mot to amend remittitur granted 46 NY2d 770 [1978]; see also Martinez v Lazaroff, 48 NY2d 819, 820 [1979]). Moreover, here, as in Rodriguez v Pro Cable Servs. Co. Ltd. Partnership (266 AD2d 894, 895 [1999]), “[b]ased upon the circumstances of this case, including the lapse of time, we conclude as a matter of law that the original alleged negligence on defendants] part in [causing the accident] merely furnished the condition or occasion for the injury-producing occurrence and that plaintiffs injuries were the result of intervening circumstances . . . .” Indeed, “[t]he risk of plaintiff’s [skin necrosis and formation of an abscess due to an ill-fitting replacement wheelchair] was a different kind of risk from that created by defendants alleged] negligence in [causing the accident] *1086and was not a foreseeable consequence of [that alleged] negligence” (id.; see Ortiz v Jimtion Food Corp., 274 AD2d 508 [2000]; Kerrigan v City of New York, 199 AD2d 367, 367-368 [1993]; Browarek v Pfalzer [appeal No. 1], 174 AD2d 1054 [1991]; see generally Ventricelli, 45 NY2d at 952; Mack v Altmans Stage Light. Co., 98 AD2d 468 [1984]). Present— Hurlbutt, J.P., Gorski, Green, Pine and Hayes, JJ.